internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi plr-134832-01 date date legend company division subsidiary state shareholders a b plr -134832-01 c dear this letter responds to a letter dated date and subsequent correspondence requesting on behalf of company an extension of time pursuant to sec_301_9100-1 through of the procedure and administration regulations for company to elect to treat subsidiary as a qualified_subchapter_s_subsidiary under sec_1361 of the internal_revenue_code company and subsidiary’s shareholders also requested an extension of time pursuant to sec_301_9100-1 through to file a sec_338 election under sec_338 and sec_338 that request will be dealt with in a separate letter facts according to the information submitted company was incorporated on a under the laws of state company has six shareholders shareholders through its limited_liability_company division a disregarded_entity company purchased all of the outstanding_stock of subsidiary on b thus subsidiary became a wholly owned subsidiary of company company represents that it intended to elect to treat subsidiary as a qualified_subchapter_s_subsidiary qsub and to file a sec_338 election however company failed to timely file the proper elections company represents that subsidiary meets all of the requirements of a qsub under sec_1361 company also represents that it relied solely on the tax_advice of its attorneys serving as legal counsel and tax advisor for the acquisition who failed to advise company of the required qsub election in addition company represents that it was not aware that a qsub election was required law analysis sec_1361 defines the term qualified_subchapter_s_subsidiary qsub as a domestic_corporation that is not an ineligible_corporation if percent of the stock of the corporation is held by an s_corporation and the s_corporation elects to treat the corporation as a qsub the statutory provision does not however provide guidance on the manner in which the qsub election is made or the effective date of the election a taxpayer makes a qsub election for a subsidiary by filing form_8869 qualified_subchapter_s_subsidiary election with the appropriate service_center the election may be effective on the date the form_8869 is filed or up to two months and days prior to the filing of the form provided that date is not before the parent’s first taxable_year beginning after date and that the subsidiary otherwise qualifies as a qsub for the entire period for which the retroactive relief is in effect if a valid qsub plr -134832-01 election is made the subsidiary is not treated as a separate corporation and all assets liabilities and items of income deduction and credit of the qsub are treated as assets liabilities and items of income deduction and credit of the parent s_corporation sec_1_1361-3 of the income_tax regulations provides that an extension of time to make a qsub election may be available under sec_301_9100-1 and sec_301 sec_1_1361-4 provides in part that an s_corporation that makes a qualified_stock_purchase of a target may make an election under sec_338 with respect to the acquisition if it meets the requirements for the election and may make a qsub election with respect to the target if an s_corporation makes an election under sec_338 with respect to a subsidiary acquired in a qualified_stock_purchase a qsub election made with respect to that subsidiary is not effective before the day after the acquisition_date within the meaning of sec_338 if the qsub election is effective on the day after the acquisition_date the liquidation under sec_1_1361-4 occurs immediately after the deemed asset purchase by the new target_corporation under sec_338 sec_1_338_h_10_-1t d provides in part that when t is an s_corporation target t’s s election continues in effect through the close of the acquisition_date including the time of the deemed asset sale and the deemed liquidation notwithstanding sec_1362 under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion based on the facts submitted and representations made we conclude that the plr -134832-01 requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently company is granted an extension of time of days from the date of this letter to make an election to treat subsidiary as a qsub effective c assuming company makes a sec_338 election with respect to subsidiary if granted an extension of time to make the election in a separate letter or if no sec_338 election is made effective b a copy of this letter should be attached to the form_8869 filed with the service_center a copy is enclosed for that purpose except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed or implied concerning whether company is a valid s_corporation whether subsidiary is a valid qsub for federal tax purposes or whether division is a disregarded_entity for federal tax purposes in addition no opinion is expressed or implied concerning whether company may make a sec_338 election with respect to subsidiary pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to company’s authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours s paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
